 



EXHIBIT 10.18
CALLIDUS SOFTWARE INC.
2003 STOCK INCENTIVE PLAN
(Amended and Restated as of April 24, 2006)
     1. Purposes of the Plan. The purposes of this Plan are to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to Employees, Directors and Consultants and to
promote the success of the Company’s business.
     2. Definitions. As used herein, the following definitions shall apply:
     (a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan in accordance with Section 4 hereof.
     (b) “Applicable Laws” means the requirements relating to the administration
of stock plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any other country or
jurisdiction where Awards are granted under the Plan.
     (c) “Award” means any Option or other stock-based award granted under this
Plan.
     (d) “Board” means the Board of Directors of the Company.
     (e) “Code” means the U.S. Internal Revenue Code of 1986, as amended.
     (f) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 hereof.
     (g) “Common Stock” means the common stock, par value $0.001 per share, of
the Company.
     (h) “Company” means Callidus Software Inc., a Delaware corporation.
     (i) “Consultant” means any person who is engaged by the Company or any
Parent or Subsidiary to render consulting or advisory services to such entity.
     (j) “Director” means a member of the Board of Directors of the Company.
     (k) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. A Service Provider shall not cease to be an Employee
in the case of (i) any leave of absence approved by the Company or protected as
a matter of local law or (ii) transfers between locations of the Company or
between the Company, its Parent, any Subsidiary, or any successor. Neither
service as a Director nor payment of a

 



--------------------------------------------------------------------------------



 



director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.
     (l) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended.
     (m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
     (i) If the Common Stock is listed on any established stock exchange or
traded on the Nasdaq National Market or the Nasdaq SmallCap Market, its Fair
Market Value shall be the closing sales price for such stock (or the closing
bid, if no sales were reported) as quoted on such exchange or system on the date
of determination (or if such date is not a trading date, on the previous trading
date), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
     (ii) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Administrator.
     (n) “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
     (o) “Nonstatutory Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
     (p) “Option” means a stock option granted pursuant to the Plan.
     (q) “Option Agreement” means an agreement evidencing the terms and
conditions of an individual Option grant. Any Option Agreement is subject to the
terms and conditions of the Plan.
     (r) “Optionee” means the holder of an outstanding Option granted under the
Plan.
     (s) “Outside Director” means a Director who is not an Employee.
     (t) “Participant” means the holder of an outstanding Award granted under
the Plan.
     (u) “Parent” means a “parent corporation,” whether now or hereafter
existing, as defined in Section 424(e) of the Code.
     (v) “Plan” means this 2003 Stock Incentive Plan.
     (w) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3.

2



--------------------------------------------------------------------------------



 



     (x) “Service Provider” means an Employee, Director or Consultant.
     (y) “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 below.
     (z) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3. Stock Subject to the Plan.
     (a) Subject to the provisions of Section 13 of the Plan, the maximum
aggregate number of Shares which may be issued under the Plan is 2,000,000
shares, plus (x) any Shares remaining available for grant of awards under the
Company’s 1997 Stock Option Plan on the effective date of the Plan and (y) an
annual increase on July 1 of each year during the term of the Plan beginning
July 1, 2004, in each case in an amount equal to the lesser of (i) 2,800,000
shares, (ii) 5.0% of the outstanding shares on the immediately preceding date or
(iii) an amount determined by the Board. The Shares may be authorized but
unissued, or reacquired, shares or treasury shares.
     (b) No Participant may receive Options and stock appreciation rights under
the Plan in any calendar year that relate to more than 1,500,000 Shares.
     (c) If any Shares covered by an Award, or to which such an Award relates,
are forfeited, or if an Award otherwise terminates in whole or in part without
the delivery of the full number of Shares related thereto, then the Shares
covered by such Award, or to which such Award relates, to the extent of any such
forfeiture or termination, shall again be, or shall become, available for
issuance under the Plan. Shares that have been issued but are repurchased by, or
surrendered or forfeited to, the Company shall become available for future grant
under the Plan. For purposes of this paragraph, awards and options granted under
the Company’s 1997 Stock Option Plan shall be treated as Awards.
4. Administration of the Plan.
     (a) The Plan shall be administered by the Board or a Committee appointed by
the Board, which Committee shall be constituted to comply with Applicable Laws.
     (i) To the extent that the Administrator determines it to be desirable to
qualify Awards granted hereunder as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the Plan shall be administered by a
Committee of two or more “non-employee directors” within the meaning of Section
162(m) of the Code.
     (ii) To the extent desirable to qualify transactions hereunder as exempt
under Rule 16b-3, the transactions contemplated hereunder shall be structured to
satisfy the requirements for exemption under Rule 16b-3.

3



--------------------------------------------------------------------------------



 



     (b) Subject to the provisions of the Plan and, in the case of a Committee,
the specific duties delegated by the Board to such Committee, and subject to the
approval of any relevant authorities, the Administrator shall have the authority
in its discretion:
     (i) to determine the Fair Market Value;
     (ii) to select the Service Providers to whom Awards may from time to time
be granted hereunder;
     (iii) to determine the number of Shares to be covered by each such award
granted hereunder;
     (iv) to approve forms of agreement for use under the Plan;
     (v) to determine the terms and conditions, of any Award granted hereunder.
Such terms and conditions include, but are not limited to, the exercise price,
the time or times when Awards may be exercised (which may be based on
performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Award or the
Common Stock relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine;
     (vi) to amend the terms of any Award; provided that (A) no such amendment
shall directly or indirectly reduce the exercise price of any Award without the
approval of the Company’s stockholders and (B) no such amendment shall impair
the rights of any Participant without the consent of the Participant;
     (vii) to grant Awards with such terms as the Administrator deems necessary
or appropriate in order to comply with or take advantage of the laws of any
jurisdiction in which a Participant resides or is employed or to establish a
sub-plan under this Plan for such purposes;
     (viii) to prescribe, amend and rescind rules and regulations relating to
the Plan, including rules and regulations relating to sub-plans established by
the Administrator for the purpose of qualifying for preferred tax treatment
under foreign tax laws or complying with foreign securities or other legal
requirements;
     (ix) to allow Participants to satisfy withholding tax obligations by
electing to have the Company withhold from the Shares to be issued upon exercise
of an Award that number of Shares having a Fair Market Value equal to the amount
required to be withheld; and
     (x) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan.
     (c) All decisions, determinations and interpretations of the Administrator
shall be final and binding on all Participants.

4



--------------------------------------------------------------------------------



 



     5. Eligibility.
     (a) Awards may be granted to Service Providers as determined by the
Administrator in its sole discretion, except that Incentive Stock Options may be
granted only to Employees.
     (b) Neither the Plan nor any Award shall confer upon any Participant any
right with respect to continuing the Participant’s relationship as a Service
Provider with the Company or its Subsidiary, nor shall it interfere in any way
with his or her right or the right of the Company or its Subsidiary, as
appropriate, to terminate such relationship at any time, with or without cause.
     6. Term of Plan. The Plan shall become effective as determined by the
Board. It shall continue in effect for a term of ten years unless sooner
terminated under Section 14 of the Plan.
     7. Terms of Options.
     (a) The term of each Option shall be stated in the Option Agreement;
provided that the term shall be no more than ten (10) years from the date of
grant thereof. In the case of an Incentive Stock Option granted to an Optionee
who, at the time the Option is granted, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary, the term of the Option shall be five (5) years from the
date of grant or such shorter term as may be provided in the Option Agreement.
     (b) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 7(b),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.
     (c) The per share exercise price for the Shares to be issued upon exercise
of an Option shall be such price as is determined by the Administrator, but in
the case of any Incentive Stock Option shall be subject to the following:
     (A) the exercise price of any Incentive Stock Option granted to an Employee
who, at the time of grant of such Option, owns stock representing more than ten
percent (10%) of the voting power of all classes of stock of the Company or any
Parent or Subsidiary shall be no less than 110% of the Fair Market Value per
Share on the date of grant; and

5



--------------------------------------------------------------------------------



 



     (B) the exercise price of any Incentive Stock Option granted to any other
Employee shall be no less than 100% of the Fair Market Value per Share on the
date of grant.
     (d) The consideration to be paid for the Shares to be issued upon exercise
of an Option, including the method of payment, shall be determined by the
Administrator (and, in the case of an Incentive Stock Option, shall be
determined at the time of grant). Such consideration may consist of (1) cash,
(2) check, (3) promissory note, (4) other Shares which (x) in the case of Shares
acquired upon exercise of an Option, have been owned by the Optionee for more
than six months on the date of surrender, and (y) have a Fair Market Value on
the date of surrender equal to the aggregate exercise price of the Shares as to
which such Option shall be exercised, (5) consideration received by the Company
under a cashless exercise program implemented by the Company in connection with
the Plan, or (6) any combination of the foregoing methods of payment. In making
its determination as to the type of consideration to accept, the Administrator
shall consider if acceptance of such consideration may be reasonably expected to
benefit the Company.
8. Exercise of Option.
     (a) Any Option granted hereunder shall be exercisable according to the
terms hereof at such times and under such conditions as determined by the
Administrator and set forth in the Option Agreement. Unless the Administrator
provides otherwise or unless required by local law, vesting of Options granted
hereunder shall be tolled during any unpaid leave of absence. An Option may not
be exercised for a fraction of a Share.
     (b) An Option shall be deemed exercised when the Company receives:
(i) written or electronic notice of exercise (in accordance with the Option
Agreement) from the person entitled to exercise the Option, and (ii) full
payment for the Shares with respect to which the Option is exercised. Full
payment may consist of any consideration and method of payment authorized by the
Administrator and permitted by the Option Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Optionee or, if
requested by the Optionee, in the name of the Optionee and his or her spouse.
Until the Shares are issued (as evidenced by the appropriate entry on the books
of the Company or of a duly authorized transfer agent of the Company), no right
to vote or receive dividends or any other rights as a stockholder shall exist
with respect to the Shares, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 13 of the Plan.
     (c) Exercise of an Option in any manner shall result in a decrease in the
number of Shares thereafter available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

6



--------------------------------------------------------------------------------



 



     9. Termination of Relationship as a Service Provider.
     (a) Termination. If an Optionee ceases to be a Service Provider, such
Optionee may exercise his or her Option within such period of time as is
specified in the Option Agreement (of at least 30 days) to the extent that the
Option is vested on the date of termination (but in no event later than the
expiration of the term of the Option as set forth in the Option Agreement). In
the absence of a specified time in the Option Agreement, the vested portion of
the Option shall remain exercisable for 90 days following the Optionee’s
termination. If, after termination, the Optionee does not exercise his or her
Option within the time specified herein or in the Option Agreement, the Option
shall terminate, and the Shares covered by such Option shall revert to the Plan.
     (b) Disability of Optionee. If an Optionee ceases to be a Service Provider
as a result of the Optionee’s disability, the Optionee may exercise an Option to
the extent the Option is vested as of the date of termination, but only within
12 months from the date of such termination (and in no event later than the
expiration date of the term of such Option as set forth in the Option
Agreement). If such disability is not a “disability” as such term is defined in
Section 22(e)(3) of the Code, in the case of an Incentive Stock Option such
Incentive Stock Option shall automatically cease to be treated as an Incentive
Stock Option and shall be treated for tax purposes as a Nonstatutory Stock
Option on the day three months and one day following such termination. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.
     (c) Death of Optionee. If an Optionee dies while a Service Provider, the
Option may be exercised at any time within 12 months following the date of death
(but in no event later than the expiration of the term of such Option as set
forth in the Option Agreement) to the extent vested as of the date of death. The
Option may be exercised by the executor or administrator of the Optionee’s
estate or, if none, by the person(s) entitled to exercise the Option under the
Optionee’s will or the laws of descent or distribution. If the Option is not so
exercised within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.
     (d) Buyout Provisions. The Administrator may at any time offer to buy out,
for a payment in cash or Shares, an Award previously granted, based on such
terms and conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.
     10. Formula Grants to Outside Directors. Options may be granted to Outside
Directors in accordance with the policies established from time to time by the
Board specifying the number of shares (if any) to be subject to each such award
and the time(s) at which such awards shall be granted. The current policy with
respect to Options granted to Outside Directors under this Section effective as
of the date set forth under the title of this Plan and continuing until modified
or revoked by the Board from time to time, is as follows:

7



--------------------------------------------------------------------------------



 



     (a) Initial Grants. As of the date on which any Outside Director first
becomes a member of the Board, whether by election by the stockholders or
appointment by the Board, such individual shall be granted automatically a
Nonstatutory Stock Option to purchase 45,000 Shares (an “Initial Option”).
     (b) Annual Grants. Immediately after the Company’s regularly scheduled
annual meeting of stockholders each year, the following grants shall be made
(each, an “Annual Option”):
     (i) Each Outside Director shall be granted automatically a Nonstatutory
Stock Option to purchase 15,000 Shares; provided that if such Outside Director
has served on the Board for less than one year, the number of Shares subject to
such Annual Option shall be reduced pro rata based on the portion of the year
that such Outside Director has served on the Board.
     (ii) The chair of the Audit Committee shall be granted automatically a
Nonstatutory Stock Option to purchase 10,000 Shares; provided that if such
Director has served in such capacity for less than one year, the number of
Shares subject to such Annual Option shall be reduced pro rata based on the
portion of the year that such Director has served in such capacity.
     (iii) The chair of the Compensation Committee and the Nominating and
Corporate Governance Committee each shall be granted automatically a
Nonstatutory Stock Option to purchase 5,000 Shares; provided that if such
Director has served in such capacity for less than one year, the number of
Shares subject to such Annual Option shall be reduced pro rata based on the
portion of the year that such Director has served in such capacity.
     (c) Terms of Options. Options granted to Outside Directors pursuant to this
Section 10 shall be on the following terms, unless otherwise determined by the
Board:
     (i) The exercise price per Share shall be 100% of the Fair Market Value per
Share on the date of grant of the Option.
     (ii) Each Initial Option shall vest and become exercisable over four years,
with the first 25% vesting on the first anniversary of the grant date and the
remainder vesting monthly thereafter.
     (iii) Each Annual Option shall be fully vested and exercisable immediately.
     (iv) The term of each such Option shall be five years unless otherwise
specified in the Option Agreement, provided that the term may not exceed ten
(10) years.
     11. Non-Transferability of Awards. Except as otherwise determined by the
Administrator, Awards may not be sold, pledged, assigned, hypothecated,
transferred, or

8



--------------------------------------------------------------------------------



 



disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant.
     12. Other Stock Awards. The Administrator is hereby authorized to grant to
Participants such other Awards (including, without limitation, grants of
restricted stock, restricted stock units, stock bonus awards, and stock
appreciation rights) that are denominated or payable in, valued in whole or in
part by reference to, or otherwise based on or related to, Shares (including,
without limitation, securities convertible into Shares) as are deemed by the
Administrator to be consistent with the purposes of the Plan. Subject to the
terms of the Plan, the Administrator shall determine the terms and conditions of
such Awards, which shall be set forth in an Award Agreement.
     13. Adjustments Upon Changes in Capitalization, Merger or Asset Sale.
     (a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Award, and the number of shares of Common Stock which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Award, as well as the price per share of Common Stock covered by each such
outstanding Award, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company.
The conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.
     (b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award prior to such transaction, including Shares
as to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option applicable to any
Shares purchased upon exercise of an Award shall lapse as to all such Shares,
provided the proposed dissolution or liquidation takes place at the time and in
the manner contemplated. To the extent it has not been previously exercised, an
Award will terminate immediately prior to the consummation of such proposed
action.
     (c) Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of all or substantially all of the assets
of the Company, each outstanding Award shall be continued or assumed or an
equivalent award substituted by the Company or the successor corporation or a
Parent or Subsidiary of the

9



--------------------------------------------------------------------------------



 



successor corporation. In the event that any Award is not so continued, assumed
or substituted, such Award shall become fully vested and exercisable. If an
Award becomes fully vested and exercisable in lieu of continuation, assumption
or substitution, the Administrator shall notify the Participant in writing or
electronically that the Award shall be fully exercisable for a period of no less
than 15 days from the date of such notice, and the Award shall terminate upon
the expiration of such period. For the purposes of this paragraph, the Award
shall be considered assumed if, following the merger or sale of assets, the
option or right confers the right to purchase or receive, for each Share subject
to the Award immediately prior to the merger or sale of assets, the
consideration (whether stock, cash, or other securities or property) received in
the merger or sale of assets by holders of Common Stock for each Share held on
the effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided that if such consideration received is not
solely common stock of the successor corporation or its Parent, the
Administrator may provide for the consideration to be received upon the exercise
of the Award, for each Share subject to the Award, to be solely common stock of
the successor corporation or its Parent equal in fair market value to the per
share consideration received by holders of Common Stock.
     14. Amendment and Termination of the Plan.
     (a) Amendment and Termination. The Board may at any time amend, alter,
suspend or terminate the Plan.
     (b) Stockholder Approval. The Board shall obtain stockholder approval of
any Plan amendment to the extent necessary and desirable to comply with
Applicable Laws.
     (c) Effect of Amendment or Termination. No amendment, alteration,
suspension or termination of the Plan by the Board shall impair the rights of
any Participant with the consent of the Participant. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.
     15. Conditions Upon Issuance of Shares.
     (a) Legal Compliance. Shares shall not be issued pursuant to any Award
granted hereunder unless the issuance and delivery of such Shares shall comply
with Applicable Laws.
     (b) Tax Withholding. The Administrator shall require payment of any amount
the Company may determine to be necessary to withhold for any income, employment
or social insurance taxes or contributions, as applicable, as a result of the
exercise of an award.
     16. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the

10



--------------------------------------------------------------------------------



 



Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority shall not have been obtained.
     17. Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the degree and manner
required under Applicable Laws.

11